Citation Nr: 1230869	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to May 1970.  The Veteran had addition service in the U.S. Army Reserve (USAR) from May 1970 to October 1972, as well as service in the South Carolina Army National Guard (SCARNG) from May 1979 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's claim of entitlement to service connection for tinnitus was granted by the RO in a September 2008 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefits sought.  


FINDING OF FACT

The Veteran is not currently shown to have a right or left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in May 2008. 

As for the duty to assist, VA has obtained service treatment records and private treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  The Veteran had additional service in the USAR, as well as in the SCARNG; however, such service treatment records are not of record.  As the competent medical evidence of record does not demonstrate a current hearing loss disability, the additional service treatment records are not relevant to the Veteran's claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that he has a current bilateral hearing loss disability as a result of acoustic trauma during service, to include prolonged exposure to intense noise, such as internal combustion engines; jet engines; heavy machinery; gunfire; and aircraft, especially due to his service as a helicopter pilot in Vietnam.  The Veteran's DD Form 214 shows that he served as a pilot.  The Veteran does not concede any post-service noise exposure.  The Veteran believes that his hearing was initially damaged during his first period of service and continued to worsen subsequently.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records including his October 1966 induction physical examination report, and his December 1969 separation physical examination report are negative for complaints, treatment, or diagnosis of hearing loss.

The Veteran underwent a VA audiological examination in August 2008.  At the time, the Veteran reported a history of hearing loss due to noise exposure as a result of his service as a helicopter pilot.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
10
10
20
15
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner conceded the Veteran's noise exposure during service, noted the Veteran's normal audiogram at separation from his first period of service, and diagnosed clinically normal hearing, bilaterally. The examiner opined that Veteran's hearing was normal at separation, and indicated that noise does not cause delayed onset hearing loss.   

The evidence does not demonstrate that the Veteran has a current disability as defined by VA regulations.  38 C.F.R. § 3.385.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges the Veteran's contentions of hearing loss, however, service connection for bilateral hearing loss is not warranted in the absence of proof of a current disability as defined by the VA.      

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


